Citation Nr: 0911683	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1967 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

On his VA Form 9 of September 2006 the Veteran requested 
hearings before a Decision Review Officer and the Board.  He 
withdrew his request for a Decision Review Officer hearing in 
January 2007, and failed to report for his April 2007 Board 
hearing.  Later in April 2007 he explained that he no longer 
desired a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the initial compensable rating 
assigned his bilateral hearing loss does not accurately 
reflect the severity of that disability.

The record shows that the Veteran was last examined for his 
hearing loss in February 2006.  At that time the examiner 
provided the audiometric findings, but did not comment on the 
functional effects caused by the hearing disability (except 
to note that the Veteran reported communication problems in 
"all" situations).  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  Given the 
above, the Board finds that further VA examination of the 
Veteran is required.

The Board also notes that the record contains the results of 
private audiometric testing conducted on August 3, 2006 by 
the Pure tone Hearing Aid Service.  On remand, the VA 
examiner should, if possible, interpret the results of that 
testing.  See generally, Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board lastly notes that in an August 2008 statement, a 
private attorney indicated that the Veteran had applied for 
benefits from the Social Security Administration (SSA).  
Given the age of the Veteran at the time of the letter, the 
Board points out that his application was likely one for 
disability benefits from that agency.  Inasmuch as any 
records for the Veteran held by the SSA in connection with 
the referenced application are potentially relevant, they 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which the veteran's award or denial of 
SSA disability benefits was based, and a 
copy of the records associated with any 
subsequent disability determinations by 
the SSA. 

2.  The RO should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. All indicated studies should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The 
examiner should also, to the extent 
possible, interpret the results of the 
August 3, 2006 audiometric findings by 
the Pure tone Hearing Aid Service for the 
1000, 2000, 3000 and 4000 hertz ranges, 
and indicate whether it appears the 
speech discrimination scores for that 
testing used the Maryland CNC method.  
The claims file must be made available to 
the examiner.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


